Citation Nr: 1210582	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  09-08 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD); and if so, whether the reopened claim should be granted.


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to September 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that denied the Veteran's request to reopen a previously-denied claim for service connection for anxiety disorder, to include PTSD. 

The issue of entitlement to service connection for psychiatric disability, to include PTSD, is addressed in the Remand that follows the Order section of this decision.


FINDINGS OF FACT

1.  An unappealed rating decision in January 2004 denied the Veteran's request to reopen a previously-denied claim for service connection for anxiety disorder, to include PTSD.

2.  Evidence received after the January 2004 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to establish the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for psychiatric disability, to include PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1) of this chapter), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The Veteran is seeking to reopen a claim for service connection for psychiatric disability, to include PTSD.

The Board previously denied the claim in April 2003 based on its determinations that no innocently acquired psychiatric disorder was present in service, the Veteran did not have PTSD due to a verified stressor, and his current anxiety disorder was not related to his active service.  A rating decision in January 2004 denied reopening the previously-denied claim for service connection for anxiety disorder, to include PTSD.  The reason for the denial of the claim was a determination by the RO that there was no new or material evidence submitted since the Board's denial of the service connection claim in April 2003.  The Veteran was notified of the denial by letter but he did not appeal.  

The evidence received after the January 2004 decision includes a June 2009 private medical examination report noting that the Veteran reported an in-service sexual assault, and showing that the examiner diagnosed PTSD due to in-service stressors, to include the sexual assault.  In addition, the Veteran submitted correspondence to VA detailing the claimed in-service sexual assault.  This evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it directly addresses the reasons the claim was previously denied.  Accordingly, reopening of the claim is warranted.


ORDER

The Board having determined that new and material evidence has been received, reopening of a claim of entitlement to service connection for psychiatric disability, to include PTSD, is granted.


REMAND

After the issuance of the most recent Supplemental Statement of the Case (dated in February 2009) and following certification of the appeal, the Board received the aforementioned private medical examination report dated in June 2009, pertaining to the Veteran's assertions that his psychiatric disability is due to physical and sexual abused in service.  

As noted above, the Veteran had not previously alleged an in-service sexual assault in connection to his claim for service connection for a psychiatric disability.  Specifically, in correspondence submitted in January 2010, the Veteran stated that an alleged Article 15 received by Staff Sergeant Morris would verify one of his stressors.  The Board observes that there is no indication in the record that an attempt has been made to obtain any additional service personnel records related to this alleged Article 15.  The Board finds that an attempt should be made to obtain any such records. 

The Board further notes that if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

The Veteran must be provided notice that complies with this section.  Moreover, if necessary to verify the alleged in-service personal assault, the claims folder should be reviewed by a psychologist or psychiatrist to determine whether the evidence of record establishes that the alleged personal assault occurred.

If any alleged stressor is sufficiently verified, the Veteran should be afforded a VA examination to determine the nature and etiology of all psychiatric disabilities present during the period of this claim with the goal of arriving at an opinion as to etiology with specific note of the stressor(s) upon which the diagnosis was based.

Finally, the Board notes that in April 2010 the Veteran submitted a VA Form 21-4142 (Authorization and Consent to Release Information), authorizing VA to obtain treatment records for his PTSD from June 2009 to the present.  Development to obtain any outstanding pertinent records should be undertaken.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should provide the Veteran all required notice in response to his claim for service connection for PTSD based on an in-service personal assault.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to post-service treatment or examination of the Veteran for any psychiatric disorders, to specifically include the records listed in the April 2010 VA Form 21-4142. 

3.  The RO or the AMC should contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, and request that a search be conducted for any records pertaining to Article 15s, or other disciplinary actions, involving the Staff Sergeant Morris or the Veteran during his period of service.  If more details are required to conduct such search, the Veteran should be asked to provide the necessary information. 

The results of such request, whether successful or unsuccessful, should be documented in the claims file, and the Veteran informed of any negative results.  If the records are not obtainable the RO should render a specific finding that further efforts to obtain such records would be futile. 

4.  If the foregoing development does not result in the receipt of sufficient evidence to verify the alleged in-service personal assault, the RO or the AMC should arrange for the claims folders to be reviewed by a VA psychiatrist or psychologist who should provide an opinion as to whether the evidence establishes in-service behavioral changes by the Veteran indicative of the alleged in-service personal assault. 

5.  If any in-service stressor or stressors have been verified, the Veteran should be afforded a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of this claim.  The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.

A diagnosis of PTSD under the DSM-IV based on the verified stressor(s) should be confirmed or ruled out.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.  If PTSD is diagnosed, the elements supporting the diagnosis, to include the stressor(s), should be identified.  

With respect to any other acquired psychiatric disorders currently present or present at any time during the pendency of this claim, the examiner should provide an opinion with respect to each disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or was caused or permanently worsened by the Veteran's claimed PTSD.

The rationale for all opinions expressed should also be provided.

6.  The RO or the AMC should undertake any additional development it determines to be warranted. 

7.  Then, the RO or the AMC should adjudicate the Veteran's reopened claim on a de novo basis.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and he should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


